Citation Nr: 0801768	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-30 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code, subsequent to April 22, 2005. 


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran's dates of active military service are not 
readily apparent from the record.  The record reflects that 
he died in September 1995 and that the appellant is the 
veteran's daughter.  The appellant's basic eligibility for 
Chapter 35 education benefits has been established and is not 
a question in this case.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an adverse determination issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which found that the appellant was not 
entitled to DEA benefits under Chapter 35 for a period of 
training/study subsequent to April 22, 2005.  


FINDINGS OF FACT

1.  The veteran in this case died in September 1995, and 
eligibility to Chapter 35 benefits for his daughter has been 
established.

2.  The appellant, the veteran's daughter, was born in June 
1980, attained the age of 18 in June 1998, and her 26th 
birthday was in June 2006.

3.  The appellant filed an application for Chapter 35 DEA 
benefits in 2000 which was approved and the appellant was 
notified that the delimiting date for eligibility of Chapter 
35 DEA benefits was in June 2006, on the date of her 26th 
birthday.  

4.  In September 2000, the appellant filed an application (VA 
Form 22-5490) for entitlement to Chapter 35 DEA benefits for 
school attendance at Career Point Institute (CPI), in order 
to receive a certificate in accounting.  An Enrollment 
Certification (VA Form 22-1999) was received by VA in 
September 2004, certifying the appellant's enrollment at CPI 
from August 30, 2004, to May 16, 2005.  Of record is a Notice 
of Change in Student Status (VA Form 22-1999b), indicating 
that the appellant's last date of attendance was April 22, 
2005, and that she had successfully graduated from the 
program.

5.  Subsequent to April 22, 2005, the appellant has not filed 
any further VA application (VA Form 22-5490) for Chapter 35 
DEA benefits, nor has a certification of enrollment form (VA 
Form 22-1999) been received from any school indicating that 
the appellant has pursued any program of study, internship or 
externship, subsequent to April 22, 2005.

6.  The appellant's period of eligibility for Chapter 35 DEA 
benefits expired on her 26th birthday in June 2006, and there 
is no indication that she meets any of the legal criteria for 
an extension of the period of eligibility for educational 
assistance.


CONCLUSION OF LAW

The criteria for entitlement to DEA benefits under Chapter 
35, Title 38, United States Code, as a child of the veteran, 
beyond April 22, 2005, have not been met.  38 U.S.C.A. 
§§3501, 3512, 5107 (West 2002); 38 C.F.R. §§ 21.3021, 
21.3040, 21.3041, 21.3135 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005), with implementing 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.316(a) (2007), describes VA's duty to notify and 
assist claimants in substantiating claims for VA benefits.  
In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and the VCAA is not applicable.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA 
does not apply where there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating his claim).  See also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Manning v. Principi, 16 Vet. 
App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the 
Board has decided the appeal on the current record without 
any further consideration of the VCAA, and will deny the 
appellant's claim solely because of a lack of entitlement 
under the law.

Factual Background

The material facts in this case are not in dispute.  The 
record reflects that in September 2004, the appellant filed 
an Application for Survivors' and Dependents' Educational 
Assistance (VA Form 22-5490) for school attendance at Career 
Point Institute (CPI), in order to receive a certificate in 
accounting.  On the application, the appellant listed her 
birthday as June 1980, and indicated that her father, a 
veteran, had died in September 1995.  She reported that her 
expected enrollment date was August 30, 2004.  Previous 
documents on file reflect that the appellant had been 
approved for Chapter 35 educational benefits and was notified 
that the delimiting date of such benefits was June [redacted], 2006, 
the date of her 26th birthday. 

Subsequently, an Enrollment Certification (VA Form 22-1999) 
was received by VA in September 2004, certifying the 
appellant's enrollment at CPI from August 30, 2004, to May 
16, 2005.  The certification indicated that the appellant was 
pursuing a non-college degree in accounting.  Of record is a 
Notice of Change in Student Status (VA Form 22-1999b), 
indicating that the appellant's last date of attendance was 
April 22, 2005, and that she had graduated.  The record 
reflects that Chapter 35 educational benefits were terminated 
effective from April 23, 2005. 

The appellant filed a Notice of Disagreement with the 
termination of Chapter 35 educational benefits, received by 
VA in June 2005, maintaining that the CPI required 300+ 
additional hours of externship in order to complete the 
program.  In October 2005, VA made several efforts to contact 
CPI to confirm any externship, but apparently no information 
was available. 

Legal Analysis

The appellant maintains that after she finished her class 
work at CPI, she "technically" still had about 318 to 348 
hours of externship to do in order to complete the 
certification program and that her Chapter 35 benefits were 
improperly terminated.   

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including: (1) being the child of a 
veteran who died of a service-connected disability; (2) being 
the child of a veteran who died while having a disability 
evaluated as total and permanent in nature resulting from a 
service-connected disability; (3) being the child of a 
veteran who has a total and permanent disability rating 
resulting from a service-connected disability.  38 U.S.C.A. § 
3501(a)(1)(A); 38 C.F.R. § 21.3021.  In this case the 
appellant's basic eligibility status is well established and 
not in question.  

In this case, the most recent enrollment certification 
information of record consists of the VA Form 22-1999 which 
was received by the RO in September 2004, certifying the 
appellant's enrollment at CPI from August 30, 2004, to May 
16, 2005.  The certification indicated that the appellant was 
pursuing a non-college degree in accounting.  Official 
documentation, as shown by a VA Form 22-1999b, reflects that 
the appellant's last date of attendance at CPI was April 22, 
2005, and that she had graduated, presumably having fulfilled 
the necessary requirements for receipt of a certification in 
accounting, as the record includes no evidence to the 
contrary.  As the requested and certified program of study 
was successfully completed, the record reflects that Chapter 
35 educational benefits were terminated effective from April 
23, 2005, pursuant to the provisions of 38 C.F.R. § 21.3135.

Under 38 C.F.R. § 21.3135(a) education assistance allowance 
will be discontinued on the ending date of the course or 
period of enrollment as certified by the school.  In this 
case, VA properly took action to terminate payment of 
educational benefits effective from April 23, 2005, the day 
after the appellant's final day of attendance at CPI, as 
certified by the school.

Essentially, the appellant's argument is that she is 
"technically" or more accurately, theoretically, entitled 
to additional Chapter 35 benefits for an externship related 
to her class work at CPI.  However, since the filing of her 
VA Form 22-5490 application for Chapter 35 benefits based on 
school attendance at CPI from August 2004 to April 2005, she 
has not filed any additional VA application for educational 
assistance and has provided no evidence aside from her mere 
statements and contentions verifying or confirming her 
participation in any internship, externship or coursework 
related to the requirements of the CPI or any other program 
of study.  Similarly, no Enrollment Certification, VA Form 
22-1999, has been received from CPI or any other school, 
reflecting that the appellant was enrolled in a program of 
study subsequent to April 22, 2005.  Accordingly, in the 
absence of any application for or documentary evidence of 
participation or enrollment in an educational program 
subsequent to April 22, 2005, there is no legal basis under 
which to award additional Chapter 35 benefits in excess of 
those already granted.  

As a secondary matter, the Board notes that at this point 
(early 2008), the delimiting date of the appellant's 
eligibility for Chapter 35 benefits has passed and there is 
no indication that she is eligible for an extended period of 
eligibility.  The basic beginning date of an eligible child's 
period of eligibility for DEA benefits is her 18th birthday, 
or successful completion of secondary schooling, which ever 
occurs first.  38 U.S.C.A. § 3512(a); 38 C.F.R. §21.3041(a).  
The basic ending date for DEA benefits is the eligible 
child's 26th birthday.  38 U.S.C.A. §3512; 38 C.F.R. 
§ 21.3041(c).  Extensions to ending dates are provided for at 
38 U.S.C.A. §3512(a)(5); 38 C.F.R. § 21.3042(e).  However, 
all of these exceptions govern situations where the 
beneficiary child is already enrolled in a course of training 
and, due to certain events, warrant an extension of their 
delimiting ending date as a result.

In this case, the appellant was specifically notified that 
the delimiting date of eligibility for Chapter 35 benefits 
was in June 2006, the date of her 26th birthday.  She does 
not maintain that the delimiting date was inaccurate nor has 
she specifically contended that she has any special 
circumstances which warrant extension of that date.  
Accordingly, there is no lawful basis for VA to extend her 
otherwise applicable ending date for Chapter 35 DEA benefits.


ORDER

Eligibility for payment, or an extension of the period of 
eligibility for, DEA benefits under Chapter 35, Title 38, 
United States Code, subsequent to April 22, 2005, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


